Title: To Thomas Jefferson from Uriah Forrest, 19 October 1791
From: Forrest, Uriah
To: Jefferson, Thomas



Dear Sir
Geo Town 19 Oct 1791

The enclosed list of the sale of Lots, will give you all the information to be had, respecting the Proceedings since you left here—Only that the Commissioners have discontinued the sale. I beleive all, except the four Lots noted, are really sold. Mr. Gilchrist I beleive had no intention of buying when he came. I am not well acquainted with him. He is the Agent of some English Houses, though not very strong ones. Mr. Cabot bought for a Mr. Walker of this place, except one Lot. Pearce will buy to-morrow or the next day, if he can agree with the Commissioners at private sale thirty or forty Lots.—I wish very much, that the Commissioners, and the others, who have superintendance in this business, may Harmonize, but I very much fear it will not be sufficiently the case to prevent inconvenience,  venience, if not injury. I write in great haste lest the Office should be shut.—I am dear Sir With all Consideration & Respect, Your very obliged & Obedt hble Sert.,

Uriah Forrest

